Citation Nr: 0325537	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  97-29 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active naval service from August 1954 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which in relevant part, denied entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  

In a March 2000 substantive appeal, the veteran requested 
that he be scheduled for a personal hearing before a member 
of the Board in Washington, D.C.  However, in November 2000, 
he canceled the request.  

In May 1999, the Board remanded the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities to the RO for further 
development.  The case was returned to the Board in October 
2000.  In December 2000, the Board remanded the issues of 
entitlement to an increased rating for obstructive lung 
disease with emphysema and bronchiectasis and entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disabilities to the RO for further 
development.  Thereafter, the case was again returned to the 
Board.  

In a March 2003 decision, the Board granted service 
connection for diabetes mellitus due to exposure to Agent 
Orange; denied service connection for skin cancer including 
due to exposure to Agent Orange; and denied an increased 
rating for obstructive lung disease with emphysema and 
bronchiectasis.  In a March 2003 rating decision, the RO 
implemented the Board's decision by granting service 
connection for diabetes mellitus and assigning a 10 percent 
rating effective February 24, 2000, and a 20 percent rating 
effective August 13, 2001.  

Subsequently, in May 2003, the Board undertook further 
development in the case on the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002); and in July 2003, additional medical 
evidence was associated with the file.  At the time the 
development was requested, the Board was required to provide 
notice of the development pursuant to 38 C.F.R. § 20.903 
(2002), and provide an appropriate time for a response before 
a decision was rendered.  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated 
38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) and noted that 
38 C.F.R. § 19.9(a)(2) (2002) was inconsistent with 
38 U.S.C.A. § 7104(a) (West 2002) because it denied an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  As such, a remand would 
ordinarily now be required in this case.  Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993).  However, in light of the 
favorable decision herein, remanding the case to the RO would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (a remand is inappropriate where there is no 
possibility of any benefit flowing to the claimant).  

Additionally, it is noted that it appears the veteran has 
appealed, at least in part, the Board's March 2003 decision 
that denied service connection for skin cancer including due 
to exposure to Agent Orange, and an increased rating for 
obstructive lung disease with emphysema and bronchiectasis to 
the United States Court of Appeals for Veterans Claims 
(Court).  However, in light of the decision herein, the Board 
finds that the issue currently before the Board is not 
inextricably intertwined with those that may be pending 
before the Court.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected disabilities preclude him 
from engaging in substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341. 

The veteran's service-connected disabilities are obstructive 
lung disease with emphysema and bronchiectasis, rated 30 
percent disabling; diabetes mellitus, rated 20 percent 
disabling; tinnitus, rated 10 percent disabling; 
gastroesophageal reflux, sliding hiatal hernia and history of 
Barrett's esophagitis, rated 10 percent disabling; and 
bilateral hearing loss, scars of both hands, and facial scars 
on the right side of the nose and above the right eyebrow 
which are each rated noncompensable.  His combined disability 
rating was 40 percent from March 23, 1995, 50 percent from 
February 24, 2000; and 60 percent from August 13, 2001.  As 
such, he does not satisfy the percentage rating standards for 
individual unemployability benefits, although consideration 
to such benefits on an extraschedular basis may be given.  

In such an instance, the question then becomes whether the 
veteran's service-connected disabilities preclude him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Excluding the adverse effects of advancing age and the 
veteran's non-service-connected conditions, the Board finds 
that the evidence of record supports the veteran's claim that 
his service-connected disabilities prevent him from working.  
The veteran's initial application for unemployability 
benefits was received by the RO in March 1997.  In his 
application, he reported that he had last worked in 1993.  He 
also reported that he had received his GED and completed two 
years of college.  Upon VA examination in May 1997, the 
diagnoses were severe obstructive lung disease and mild 
restrictive lung disease.  The examiner concluded that it was 
"very doubtful" that the veteran could be employed at any 
type of occupation for which he was educationally prepared.  
In a subsequent VA examination report dated in July 2003, the 
examiner again concluded that the veteran would have a 
"severe problem" finding any type of employment due to the 
severity of his lung disability.  Accordingly, the Board 
finds that it may reasonably be concluded that the veteran is 
precluded from engaging in substantially gainful employment 
due to his service-connected disabilities.  See Van Hoose, 
supra.  Hence, the Board concludes that a total rating based 
on individual unemployability is warranted.  


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the regulations governing the payment of monetary awards.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

